UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4083


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SELVIN DARIO NAJERA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:12-cr-00066-GEC-2)


Submitted:   October 28, 2014             Decided:    November 14, 2014


Before NIEMEYER   and   MOTZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry N. Grimes, TERRY N. GRIMES, ESQ., P.C., Roanoke, Virginia,
for Appellant.   Timothy J. Heaphy, United States Attorney, R.
Andrew Bassford, Laura Day Rottenborn, Assistant United States
Attorneys, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Selvin Dario Najera was convicted, after a jury trial,

of conspiracy to distribute methamphetamine.                         The district court

sentenced     him   to    235    months’       imprisonment.             He   now    appeals,

asserting that the district court erred by denying his motion

for a bill of particulars and by allowing the testimony of his

daughter, which he contends contained inadmissible hearsay.                                  He

also challenges his sentence, arguing that the court erred in

determining      the     weight     of       the    drugs      attributable          to    him,

enhancing his sentence based on a finding that he obstructed

justice, and denying him the safety valve sentencing reduction,

18 U.S.C. § 3553(f) (2012).                  Concluding that the district court

did not err, we affirm Najera’s conviction and sentence.

              Najera     moved    for    a    bill      of   particulars,       requesting

that    the    United      States       be    directed        to     specify        when    the

conspiracy is alleged to have begun and on what dates he was

alleged to have distributed methamphetamine.                             He asserted that

this   information        was    necessary         to   prepare      a    defense     and    to

present   any    alibi     defense.           Because        the    Government       provided

Najera with full discovery and because Najera failed to show

that he suffered any unfair surprise, United States v. Jackson,

757 F.2d 1486,      1491    (4th    Cir.      1985),      we    conclude       that    the

district court did not abuse its discretion in determining that

this was a discovery issue and denying the motion for a bill of

                                              2
particulars.          See United States v. MacDougall, 790 F.2d 1135,

1153 (4th Cir. 1986).

              Najera challenges the testimony of his daughter as to

their relationship, contending that it was unfairly prejudicial.

We    find    no   abuse    of    discretion     by    the    district    court    in

admitting this evidence as relevant and determining that it was

not unfairly prejudicial.             See United States v. Kelly, 510 F.3d
433, 436-38 (4th Cir. 2007); United States v. Robinson, 275 F.3d
371, 383 (4th Cir. 2001) (providing standard).                    We also uphold

the    district       court’s    determination    that       Najera’s    daughter’s

testimony concerning her discovery that he was involved in the

drug trade was admissible as a coconspirator statement.                           See

United States v. Portsmouth Paving Corp., 694 F.2d 312, 320 (4th

Cir.    1982)      (requiring     a    preponderance     of     the    evidence   of

existence       and     participation      in    conspiracy       in     order    for

coconspirator statement exception to hearsay rule to apply).

              Najera next contends that the district court erred in

determining that, for sentencing purposes, he was responsible

for    more     than    five,    but    less    than    fifteen       kilograms    of

methamphetamine.         We find no clear error by the district court

in    its    calculation    of    the   amount    of    drugs    attributable      to

Najera.       See United States v. General, 278 F.3d 389, 393 (4th

Cir. 2002); United States v. Randall, 171 F.3d 195, 210 (4th

Cir. 1999).

                                          3
              Najera   also   challenges      the   two-level   enhancement     to

his sentence after the district court found that he obstructed

justice   by     committing    perjury       in   his   testimony.      We    have

reviewed the trial testimony and the findings by the district

court and find no clear error in the determination that Najera

obstructed justice by presenting perjured testimony.                 See United

States v. Hughes, 401 F.3d 540, 560 (4th Cir. 2005) (providing

standard); United States v. Dunnigan, 507 U.S. 87, 95-96 (1993)

(upholding obstruction of justice enhancement for perjury).

              Lastly, Najera asserts that the district court erred

by denying him the sentence reduction under the safety valve

provision of 18 U.S.C. § 3553(f).                 Because the district court

did not clearly err in finding that Najera committed perjury and

failed to accept responsibility for his criminal conduct, the

safety valve reduction was appropriately denied.                     See United

States v. Ivester, 75 F.3d 182, 184 (4th Cir. 1996).

              Accordingly,    we   affirm     Najera’s    conviction    and    his

235-month sentence.       We dispense with oral argument because the

facts   and    legal   contentions     are    adequately    presented    in    the

materials     before   this    court   and    argument    would   not   aid    the

decisional process.

                                                                        AFFIRMED




                                         4